UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-2120


RUBY M. HOLIDAY,

                  Plaintiff - Appellant,

             v.

NEW HANOVER COUNTY REGISTRAR OF DEEDS; REBECCA TUCKER SMITH,
in her individual capacity, and in her capacity as New
Hanover County Registrar of Deeds,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:05-cv-00204-BR)


Submitted:    February 11, 2009             Decided:   March 13, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY NEWELL, LLP, Greensboro, North
Carolina, for Appellant.   James R. Morgan, Jr., Mary Craven
Adams, WOMBLE CARLYLE SANDRIDGE & RICE, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ruby     Holiday   filed    the     instant     action    against    New

Hanover County Registrar of Deeds Rebecca Tucker Smith, in her

official and individual capacities, alleging violations of Title

VII,    42   U.S.C.    §§ 2000e   to    2000e-17     (2000);    N.C.    Gen.   Stat.

§ 143-422.2; and 42 U.S.C. § 1983 (2000), arising from Holiday’s

employment      termination.       The    district     court    granted    Smith’s

motion for summary judgment.            We affirm.

             We review a district court’s order granting summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.               See Nader v. Blair, 549

F.3d 953, 958 (4th Cir. 2008).                Summary judgment may be granted

only when “there is no genuine issue as to any material fact and

. . . the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).

             To survive summary judgment, Holiday must come forth

with either direct evidence of discrimination or establish a

prima    facie      case   of   discrimination       under    McDonnell    Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).                   Holiday submitted no

direct evidence of racial discrimination.                  To establish a prima

facie    case    of    discriminatory         termination     under    Title     VII,

§ 1983, or N.C. Gen. Stat. § 143-422.2, Holiday must show that:

(1) she is a member of a protected class; (2) she was qualified

for her job and performing at a satisfactory level; (3) she was

                                          2
terminated; and (4) she was replaced by a similarly situated

applicant outside her protected class.                            See St. Mary’s Honor

Center    v.    Hicks,      509     U.S.       502,        506     (1993);    Williams       v.

Cerberonics,        Inc.,     871       F.2d        452,     455     (4th     Cir.      1989).

Establishment of this prima facie case of discrimination “in

effect    creates     a     presumption            that     the     employer      unlawfully

discriminated       against       the    employee.”              Texas    Dep’t    of      Cmty.

Affairs v. Burdine, 450 U.S. 248, 254 (1981).                            Where a plaintiff

makes such a showing, the burden shifts to the defendant to

articulate      a    legitimate,         nondiscriminatory               reason      for    the

employment action.          McDonnell Douglas, 411 U.S. at 802.                         If the

employer produces a legitimate reason for the action, the burden

once again shifts to the plaintiff to show that the employer’s

rationale is just a pretext for discrimination.                           Id. at 804.

            Here, it is not clear that Holiday established a prima

facie case of discriminatory termination.                           Though both parties

agree    that   Holiday      is     a    member       of    a     protected     class,      was

terminated, and was replaced by someone not in her protected

class, the parties differ as to whether Holiday was performing

at a satisfactory level.                Smith presented evidence that Holiday

made slanderous statements about a co-worker’s husband, abused

attendance      policies,     engaged          in    insubordinate           behavior,      and

repeatedly engaged in conversations of a personal nature, in

violation of office policy.

                                               3
            Even assuming that Holiday was able to establish a

prima facie case of discriminatory termination, however, Smith

articulated      ample       legitimate,        nondiscriminatory        reasons    for

Holiday’s termination.          In so doing, Smith successfully rebutted

any discriminatory presumptions raised by Holiday.

            Though Holiday had “the full and fair opportunity to

demonstrate . . . that the proffered reason[s] [were] not the

true reason for the employment decision,” Burdine, 450 U.S. at

256, she failed to do so.             While Holiday contends “[s]he had no

previous    written      reprimands        or     documented     work      performance

issues,”    this   assertion         is   belied    by   the    record.        Holiday

further argues that Smith exhibited a “pattern and practice of

disparate treatment toward black employees.”                     However, evidence

of systematic discrimination alone cannot prove the elements of

a discrimination claim.              See, e.g., Scarlett v. Seaboard Coast

Line R. Co., 676 F.2d 1043, 1053 (5th Cir. Unit B 1982) (holding

that one “proceeding as an individual under Title VII must prove

the   elements     of    a    [discrimination]        claim     as   set    forth    in

McDonnell   Douglas”).           A    plaintiff     must    provide      evidence    of

discrimination she has personally experienced.                       Id.     Holiday’s

unsubstantiated,        conclusory        allegations      of   racial     animus   are

insufficient to survive a summary judgment motion.                         See, e.g.,

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.



                                            4
2002) (noting that “[c]onclusory or speculative allegations do

not suffice” to demonstrate a genuine issue of material fact).

           Accordingly,     we    affirm       the    district    court’s   order

granting Smith’s motion for summary judgment.                   We dispense with

oral   argument   because      the     facts    and    legal    contentions    are

adequately   presented    in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         5